ACCEPTED
                                                                                                                   03-15-00153-CR
                                                                                                                           8331539
                                                                                                        THIRD COURT OF APPEALS
                                                                                                                   AUSTIN, TEXAS
                                                                                                             12/21/2015 4:33:08 PM
                                                                                                                 JEFFREY D. KYLE
                           SUlLIVAN &ASSOCIATES, PLLC                                                                       CLERK

                                   ATTORNEY CHARLES W. SUlllVAN
                               csullivan@lawcsullivan.com         Cell: (210) 863-6340
                                                                                              RECEIVED IN
        Canyon Lake Office                                        New Braunfels Office
                                                                                         3rd COURT OF APPEALS
        308 Campbell Drive       Tel: (830) 899-3259              267 W. Mill Street         Tel: (830) 606-6809
                                                                                              AUSTIN, TEXAS
        Canyon Lake, Texas 78133 Fax: (210) 579-6448              New Braunfels, Texas 78130 Fax: (830) 282-8016
                                                                                         12/21/2015 4:33:08 PM
                                                 December 21, 2015                          JEFFREY D. KYLE
                                                                                                  Clerk
TO WHOM IT MAY CONCERN:

       Please be advised that I will be out of the office due to vacation on the following dates, and
unavailable for hearings, settings or trials:

                         February 1, 2016 through February 8, 2016.

       I would appreciate your cooperation in not setting any hearings and/or trials for any matter for
which I am attorney of record during this time. Thank you for your assistance.

       Thank you in advance for your courtesies. Please feel free to contact my office with any
questions.




                                                            Charles W. Sullivan
                                                            State Bar No 24049421
                                                            Sullivan & Associates, PLLC
CC/ae
                                          FAX TRANSMITTAL



Via Facsimile 512-393-7713                                  Via Facsimile 830-620-3424
RavenBady                                                   Kimberly Damuth
Valerie De Leon                                             Co mal County Court at Law # 1
John Whitinger
Hays County District Court Coordinator

Via Facsimile 830-608-2030                                  Via Facsimile 830-620-0465
Savannah Maurer                                             Ashley Evans
District Court Coordinator Carnal County                    Carnal County Court at Law #2


Via Facsimile 830-303-8669                                  Via Facsimile 830-620-2021
Guadalupe County Clerk                                      Carnal County Clerk

Via Facsimile 830-608-2006                                  Via Facsimile 325-597-1731
Carnal County District Clerk                                McCullough County Clerk

Via Facsimile 830-868-4158                                  Via Facsimile 830-249-3472
Blanco County Clerk                                         Kendall County District Clerk

Via Facsimile 830-249-3472                                  Via Facsimile 806-775-1076
Kendall County Clerk                                        Lubbock County Clerk

Via Facsimile 806-775-7996                                  Via Facsimile 830-232-6888
Lubbock County Court at Law #3                              Real District/County Clerk

Via Facsimile 830-683-5376                                  Via Facsimile 325-446-2986
Edwards County Clerk                                        Kimble County Clerk

Via e-mail misdemeanor(a)co. travis. tx. us                 Via Facsimile 512-393-7735
Travis County Clerk                                         Hays County Clerk

Via e-mail hbeyer(a)tarrantcountv. com                      Via Facsimile 409-765-3160
Tarrant County Probate Clerk                                Galveston County Clerk

Via Facsimile 512-943-1445                                  Via Facsimile 830-379-1943
Williamson County Clerk                                     Guadalupe County District Clerk

Via Facsimile 830-868-7417                                  Via Facsimile 512-943-1255
Blanco County Attorney                                      Williamson County District Attorney

Via Facsimile 325-347-8500                                  Via Facsimile 830-303-2137
Menard County District Attorney                             Guadalupe County District Attorney
Via Facsimile 210-335-2313              Via Facsimile 325-347-8404
Bexar County District Attorney          McCulloughCountyDistrict Attorney

Via Facsimile 325-347-8404              Via Facsimile 512-393-7619
Kimble County District Attorney         Hays County District Attorney

Via Facsimile 512-854-4951              Via Facsimile 830-608-2148
Travis County District Attorney         New Braunfels Municipal Court

Via Facsimile 830-608-2085              Via Facsimile 830-438-3127
Comal County Justice of the Peace # 1   Comal CountyJusticeofthe Peace #2


Via Facsimile 830-620-3465              Via Facsimile 830-964-4798
Comal County Justice of the Peace #3    Comal CountyJusticeofthe Peace #4

Via e-mail bgomez@dallascourts.org      Via Facsimile 409-986-9663
Dallas County Tax Court Coordinator     Via Facsimile 830-769-2723
                                        Via Facsimile 210-930-3541
                                        Via Facsimile 214-346-2689
                                        Office of the Attorney General

Via Facsimile 210-308-5669              Via Facsimile 512-878-8600
Jamie L Graham                          Anna Martinez Boling

Via Facsimile 830-625-2033              Via Facsimile 830-608-0449
Phylis Offerman                         Carter Casteel

Via Facsimile 830-608-0449              Via Facsimile 512-322-2096
Justin Hoffman                          Mark Long

Via Facsimile 830-625-4433              Via Facsimile 830-629-2599
Paul Finley                             Tracie Wright-Reneau

Via Facsimile 830-606-2036              Via Facsimile 866-748-3788
Gina Jones                              Samira Lineberger

Via Facsimile 830-379-3714              Via Facsimile 210-656-1026
David Eveld                             Stacey Goodbread

Via Facsimile 936-336-5996              Via Facsimile 830-608-0449
Michelle Mangum-Merendino               Cheryl Casteel

Via Facsimile 713-668-1980              Via Facsimile 512-323-3205
Jeff Seely                              McCreary,Veselka,Bragg&Allen,P.C.

Via Facsimile 830-629-5754              Via Facsimile 830-620-5334
RonZipp                                 Atanacio Campos
Via Facsimile 830-606-4511   Via Facsimile 210-695-7035
Wade Arledge                 Thomas F. Vickers IV

Via Facsimile 512-821-1998   Via Facsimile 830-629-2559
Michael Chandler             Marilee Hazel Brown

Via Facsimile 210-227-7575   Via Facsimile 210-223-8817
Letty Gavito                 Jeanie Lee Droddy Cupit

Via Facsimile 281-617-4226   Via Facsimile 281-991-6012
Erin L. Groce                Dexter Joyner

Via Facsimile 830-606-4511   Via Facsimile 830-625-4433
Frank Suhr                   Jonathan H. Hull

Via Facsimile 512-681-9600   Via Facsimile 830-625-5777
Bill Malone, Jr.             Kimble L. Brown

Via Facsimile 830-608-9619   Via Facsimile 248-489-8786
David L. Nigh                Michael H. Cutler

Via Facsimile 210-227-4700   Via Facsimile 830-401-4565
Rosa M. Cabeza               TyBaker

Via Facsimile 512-396-5299   Via Facsimile 210-375-8588
Amy Lee Akers                Carlton B. Spears

Via Facsimile 806-796-7365   Via Facsimile 361-289-6041
Abel Reyna, Jr.              Bobby Lee Bourlon, Sr.

Via Facsimile 713-623-2793   Via Facsimile 512-863-4823
Gina V. Fulkerson            J. Randall Grimes

Via Facsimile 830-964-4426   Via Facsimile 214-745-1262
Dwain Blaschke               Michael R. Millican

Via Facsimile 254-729-5540   Via Facsimile 830-608-2008
Michelle J. Latroy           Rose M. Latham

Via Facsimile 817-394-2522   Via Facsimile 830-358-7632
Lynn W. Kelly                Kristin Quinney Porter

Via Facsimile 713-526-3750   Via Facsimile 830-627-0890
AndrewS. Golub               RichardT. Gindhart, Jr.

Via Facsimile 512-396-7599   Via Facsimile 210-855-9990
David Morris                 Lance Geppert
Via Facsimile 325-481-2552                      Via Facsimile 325-387-3303
Samuel Allen                                    Albert C. Elliott

Via Facsimile 281-991-6012                      Via Facsimile 713-844-3580
Dexter Joyner                                   Roy 0. Mease & Associates

Via Facsimile 713-844-3502                      Via Facsimile 281-484-2860
Linebarger, Goggin, Blair, & Sampson            Daniel J. Snooks

Via Facsimile 956-467-1742                      Via Facsimile 210-735-6889
John Saenz                                      Steven R. Brook

Via Facsimile 210-224-2035                      Via Facsimile 210-226-8395
Daniel McNeel Lane, Jr.                         C. David Kinder

Via Facsimile 210-826-1074                      Via Facsimile 210-384-7312
Hemy Ridgeway                                   James F. Gilligan

Via Facsimile 210-998-3230                      Via Facsimile 210-824-3937
Francesca R. Howland                            David C. "Clay" Snell

Via Facsimile 210-267-2982                      Via Facsimile 469-221-5001
Keith P. Miller                                 MarkS. Harris

Via Facsimile 972-417-0685                      Via Facsimile 830-620-6959
Mark Sutherland                                 Donald J. J amela

Via Facsimile 972-628-3616                      Via Facsimile 830-608-2008
MarkS. Senter                                   Rosanna Murray

Via Facsimile: 866-706-8765                     Via E-Mail joeg3@sbcglobal.net
Deborah Linnartz Wigington & Associates, PLLC   Joe Garcia
Deborah L. Wigington

amsmithlegal@aol.com
aguirrej @co. comal. tx. us
lopezm@co. comal. tx. us
amy leasj akers@theakerslawfirm. com
pfinley@reaganburrus.com
donna.pollard@dfps.state.tx.us
lawofficeofcarolinemoore@gmail.com
kame 1971 @outlook. com>